     Case 1:16-cr-00203-LJO-SKO Document 76 Filed 09/17/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                  )   Case No. 1:16-cr-00203 LJO-SKO
                                                 )
10           Plaintiff,                          )   APPLICATION AND
                                                 )   ORDER FOR APPOINTMENT OF CJA
11    vs.                                        )   PANEL COUNSEL
                                                 )
12    GABRIEL CUEVAS-DIAZ,                       )
                                                 )
13          Defendant,                           )
                                                 )
14                                               )
15          Defendant, Gabriel Cuevas-Diaz, through the Federal Defender for the Eastern District of
16   California, hereby requests appointment of CJA Panel Counsel.
17
            Mr. Cuevas-Diaz had retained counsel and is now seeking appointed counsel under
18
     General Order 595. Mr. Cuevas-Diaz submits the attached Financial Affidavit as evidence of his
19
     inability to retain counsel. Mr. Cuevaz-Diaz was sentenced to a 72-month term of imprisonment
20
21   on November 5, 2018 and is currently in custody.

22           General Order 595 appoints counsel for all indigent defendants seeking assistance under

23   the First Step Act. Based on review of the attached Financial Affidavit, it is respectfully
24
     recommended that this Court authorize CJA panel counsel to represent Mr. Cuevas-Diaz on his
25
     compassionate release proceedings related to this case.
26
            DATED: September 16, 2020                             /s/ Eric V. Kersten
27                                                         ERIC V. KERSTEN
28                                                         Assistant Federal Defender
                                                           Branch Chief, Fresno Office
     Case 1:16-cr-00203-LJO-SKO Document 76 Filed 09/17/20 Page 2 of 2


1
                                          ORDER
2
            Having satisfied the Court that the defendant is financially unable to retain counsel, the
3
     Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.
4
5
     IT IS SO ORDERED.
6
7       Dated:    September 16, 2020                          /s/ Barbara   A. McAuliffe            _
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
